DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s preliminary amendment filed on August 11, 2022. Information Disclosure Statement (IDS) filed on September 27, 2021 has not been considered because it is not in the proper IDS format for the Examiner to consider and initial. Amendments to claims 1, 11, 16 and 17 filed on August 11, 2022 have been entered. Terminal Disclaimer (TD) filed on August 11, 2022 have been accepted and entered. Potential Double Patenting (DP) rejections are obviated by the TD (See the Interview summary of August 8, 2022). Claims 1-20 are pending and have been examined. 

Allowable Subject Matter

2.	Claims 1-20 are allowed. 
3.	The following is an examiner’s statement of reasons for indicating Patent-Eligible subject matter in view of 35 USC § 101.
	The steps in the independent claims 1, 11 and 17 of “a computer-implemented method/system/non-transitory computer readable storage medium including executable instructions to perform the method, of verifying an individual prior to distribution of a benefit for the individual, the method comprising: receiving, at a server, an authorization request for a payment account transaction between an individual and a merchant, the payment account transaction involving a payment device associated with the individual; identifying, by the server, the payment account transaction as being initiated by the individual based on (i) a biometric match, locally at the payment device, between a biometric received from the individual and a reference biometric stored in the payment device and (ii) during an expiration interval of the biometric match, the authorization request not including actual biometric data of the individual; and in response to identifying the payment account transaction as being initiated based on the biometric match: extracting, by the server, from the authorization request, benefit account data for the individual; identifying, by the server, an administrator of a benefit associated with the individual based on the extracted benefit account data; and transmitting, by the server, a proof-of-life validation for the individual to the identified administrator of the benefit, thereby indicating to the administrator that the individual presented a valid biometric to the payment device in connection with the payment account transaction, and whereby the administrator identifies the individual based on the benefit account data and relies on the proof-of-life validation to distribute the benefit for the individual” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. For these reasons independent claims 1, 11 and 17 are deemed patent eligible. Dependent claims 2-10, 12-16 and 18-20 are deemed patent eligible by virtue of dependency on an allowed claim. 
4.	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Habib US Pub No 2013/0159194 A1 and Loh et al. US Pub No. 2009/0143104 A1), fail to teach a computer-implemented method, a system, and a non-transitory computer readable storage medium including processor executable instructions for verifying an individual prior to distribution of a benefit for the individual, including the steps of “identifying, by the server, the payment account transaction as being initiated by the individual based on (i) a biometric match, locally at the payment device, between a biometric received from the individual and a reference biometric stored in the payment device and (ii) during an expiration interval of the biometric match, the authorization request not including actual biometric data of the individual; and in response to identifying the payment account transaction as being initiated based on the biometric match: extracting, by the server, from the authorization request, benefit account data for the individual; identifying, by the server, an administrator of a benefit associated with the individual based on the extracted benefit account data; and transmitting, by the server, a proof-of-life validation for the individual to the identified administrator of the benefit, thereby indicating to the administrator that the individual presented a valid biometric to the payment device in connection with the payment account transaction, and whereby the administrator identifies the individual based on the benefit account data and relies on the proof-of-life validation to distribute the benefit for the individual”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, 11 and 17 are deemed allowable over prior art. Dependent claims 2-10, 12-16 and 18-20 are allowable over prior art by virtue of dependency on an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Rodriguez et al. (US Patent 11,042,719 B2) discloses a method of a digital identity system generating a sharing token for authenticating a bearer to a validator, wherein a data store of the digital identity system holds a plurality of attributes of the bearer, the method comprising implementing by the digital identity system the following steps: receiving at the digital identity system from a bearer an electronic sharing token request, wherein the token request identifies at least one of the bearer's attributes in the data store selected for sharing with a validator; in response to the electronic token request, generating a sharing token, which is unique to that request, for presentation by the bearer to a validator; associating with the unique sharing token at the digital identity system the identified at least one bearer attribute; and issuing to the bearer the unique sharing token; and wherein later presentation of the unique sharing token to the digital identify system by a validator causes the at least one bearer attribute associated with the sharing token to be rendered available to the validator by the digital identity system. 
	(b) Huang et al. (US Patent 10,853,807 B2) discloses a payment authentication method and apparatus, where the method includes obtaining authentication information entered by a user during payment, obtaining emotion characteristic information or action characteristic information when the user enters the authentication information, determining, according to the emotion characteristic information or the action characteristic information, whether a payment scenario is a normal payment scenario when the authentication information is valid, performing security control on the payment according to a result of determining whether the payment scenario is a normal payment scenario. Hence, according to the payment authentication method and apparatus, whether the payment scenario is the normal payment scenario is determined by obtaining emotion characteristic information or action characteristic information when the user enters authentication information during payment, and security control is performed on the payment according to a determining result, which improve security of the payment. 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYANSWAMY SUBRAMANIAN whose telephone number is (571)272-6751.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

August 14, 2022